Citation Nr: 0810981	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-33 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Service connection or chronic obstructive pulmonary 
disease (COPD), also claimed a lung condition and emphysema, 
as a result of herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for spinal meningitis.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 until March 
1969.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

In a September 2000 rating decision, the RO determined that 
the veteran was not competent to handle the disbursement of 
VA funds and appointed his spouse as his custodian; she is 
prosecuting this appeal on the veteran's behalf.

The United States Court of Appeals for the Federal Circuit, 
in Boggs v. Peake, 2007-7137 (Fed. Cir. Mar. 26, 2008), 
recently found that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury, when it is an independent claim 
based on distinct factual bases.  Essentially, claims based 
upon distinctly diagnosed diseases or injuries must be 
considered separate and distinct claims.  The veteran and his 
guardian have neither claimed nor submitted evidence of any 
new diagnoses for new claims.  As such, the current claims 
will be considered on the basis of new and material evidence 
and not as separate and distinct claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, through his custodian, seeks service connection 
for COPD, which is also claimed as a lung condition and 
emphysema, as a result of herbicide exposure.  They also seek 
to reopen previously denied claims for PTSD, hepatitis, and 
spinal meningitis.  

An October 1999 VA hospitalization report states that the 
veteran was receiving disability benefits from the Social 
Security Administration (SSA).  To date, VA has not attempted 
to associate any SSA records with the claims folder.  Because 
the records upon which SSA based any determination are 
relevant to VA's adjudication of his claims, VA is obliged to 
attempt to obtain and consider those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2006); 
see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
As such, the Board has no discretion and must remand this 
case.  

In addition, a review of the record indicates that the 
veteran was previously denied service connection for 
hepatitis and residuals of spinal meningitis in a July 1997 
rating decision.  A claim for PTSD was denied in a January 
2000 rating decision, along with a claim to reopen the spinal 
meningitis claim.  These decisions were not appealed within 
one year of the mailing of the decisions and represent final 
decisions. 38 C.F.R. § 20.1103. 

In cases such as this one, to reopen claims, VA must also 
examine the bases of the prior claim denials and advise the 
veteran as to what evidence and information is necessary to 
reopen and to substantiate his claims.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Although the veteran and his guardian 
received notification letters dated in May 2004 and June 
2004, these letters failed to comply with the holding in 
Kent, by not informing the veteran and his guardian of the 
bases for his prior claim denials.

Accordingly, the case is REMANDED for the following actions: 

1.  The AMC should request, directly 
from the SSA, complete copies of the 
medical records that served as the 
basis for any determination regarding a 
claim for disability benefits from that 
agency.  All attempts to fulfill this 
development should be documented in the 
claims file.  If the search for these 
records is negative, that should be 
noted and the veteran must be informed 
in writing.  

2.  The RO/AMC must advise the claimant 
of what evidence would substantiate his 
petition to reopen his claims of 
service connection for hepatitis and 
spinal meningitis, initially denied in 
a July 1997 rating decision, as well as 
for PTSD, which was initially denied in 
a January 2000 rating decision.  The 
RO/AMC should comply with the Kent 
ruling, and advise the claimant of the 
evidence and information necessary to 
reopen and substantiate each separate 
claim.  Specifically, he must be 
advised of the reasons for each claim's 
respective prior denial and of the 
information and evidence needed to 
overcome those reasons.  The RO/AMC 
will also comply with any directives of 
the Veterans Benefits Administration 
and advise the veteran and his guardian 
of the element or elements required to 
substantiate service connection, found 
insufficient in the veteran's previous 
denials.  

3. The RO/AMC should obtain any 
outstanding records from all applicable 
VA medical centers, specifically 
including the records from Murfreesboro 
and Nashville, Tennessee and associate 
them with the claims file.  

4.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
